DETAILED ACTION
1. 	Claims 30-41, 44-49 are pending in the current application.
2.	This application is a CON of 15/775,723 05/11/2018 PAT 10683291, which is a 371 of PCT/US2016/061676 11/11/2016, which claims benefit of 62/255,041 11/13/2015.  
Response to Restriction Election
3.	Applicant’s election of group I and the species, Example 10, in the reply filed on July 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 30-36, 38, 39, 41, 44-49 read on the elected species.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claim 30-41, 44-46 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 10,683,291 in view of in view of Shah “The role of fluorine in medicinal chemistry” Journal of Enzyme Inhibition and Medicinal Chemistry, October 2007; 22(5): 527–540. Although the claims at issue are not identical, they are not patentably distinct from each other because the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness type double patenting are summarized as follows:
A)	Determining the scope and contents of the prior art:  The ‘291 patent is drawn to the non-fluorinated compounds of claim 45, for example the compound in claim 12 as compared to the last compound in claim 45.  The genus differs in the same manner.
B)	Ascertaining the differences between the prior art and the claims at issue.

C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
The compounds of the instant claims at hand are obvious variants of the compounds of the prior patent claims.  Fluorination improves various drug properties.  
Shah states, “Fluorine substitution has been extensively investigated in drug research as a means of enhancing biological activity and increasing chemical or metabolic stability.” Page 527. “Despite the fact that fluorine is slightly larger than hydrogen, several studies have demonstrated that it is a reasonable hydrogen mimic and is expected to cause minimal steric perturbations with respect to the compound’s mode of binding to a receptor or enzyme.” Page 528
“1. Improved metabolic stability
Metabolic stability can determine the bioavailability of compounds and substitution with fluorine at the site of metabolic attack can prevent oxidative metabolism based on the fact that the C–F bond is more resistant to attack than the C–H bond. Also, substitution at adjacent or distal sites to the site of metabolic attack can also affect drug metabolism due to inductive/resonance effects or conformational and electrostatic effects.” Page 528
“One of the challenges faced in drug discovery is that of low metabolic stability. Lipophilic compounds are susceptible to oxidation by liver enzymes, namely cytochrome P450. This can be overcome by increasing the polarity of the compound or alternatively introducing a fluorine atom into the compound to alter the rate, route or extent of drug metabolism. The latter can be achieved 
“The main rationale for introducing fluorine into compounds is either to improve the metabolic stability, alter the physicochemical properties or improve the binding affinity of these compounds. These strategies are already widely used and established by medicinal chemists in the processes of drug discovery and development. At present, fluorine is often introduced into molecules ad hoc but it can be speculated that it could be involved in a more rational approach to drug design where
various techniques could be used to determine where to substitute fluorine atoms to maximise activity.” [Conclusions page 537] One of ordinary skill would be further motivated to make this fluorinated analogs because he or she would expect the compounds to have a greater biological half-life and improved biological properties.  The fluorinated analog has a sufficient similarity in size and shape to the non-fluorinated analog to fit the active site of the target protein, so they would be expected to have similar inherent biological activity.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the fluorinated analogs of the patented compounds.  This is the strongest rationale as set forth in the MPEP 2144
“II. THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625